                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

RANDALL J. KEYSTONE,                                 )
    Plaintiff,                                       )        Civil Action No. 7:18CV00334
                                                     )
v.                                                   )        OPINION
                                                     )
DR. E. MCDUFFY, et al.,                              )        By: Hon. Norman K. Moon
       Defendants.                                   )        Senior United States District Judge

        Randall J. Keystone, a state inmate proceeding pro se, commenced this civil action

pursuant to 42 U.S.C. § 1983 on or about October 25, 2018. Court records reflect, and Keystone

admits, that he has had at least three non-habeas civil actions or appeals previously dismissed as

frivolous, malicious, or failing to state a claim before filing this action. See Keystone v.

Baskerville, No. 2:00cv00173 (E.D. Va. July 10, 2000) (failure to state a claim and frivolous);

Keystone v. Perron, No. 2:00cv00765 (E.D. Va. March 19, 2001) (frivolous); Keystone v. Va.

Dep’t of Corrs., No. 2:00cv00265 (E.D. Va. July 10, 2000) (failure to state a claim and

frivolous); Keystone v. Barnes, No. 2:00cv00366 (E.D. Va. July 12, 2000) (failure to state a

claim and frivolous); Keystone v. Hinkle, No. 7:12cv00155 (W.D. Va. Nov. 1, 2012) (failure to

state a claim); Keystone v. Scarberry, No. 7:13cv00399 (W.D. Va. Sept. 4, 2013) (dismissed

without prejudice as frivolous); Keystone v. Scarberry, No. 7:13cv00572 (W.D. Va. Feb. 11,

2014) (dismissed without prejudice as frivolous). As Keystone has not prepaid the filing fee, he

can proceed with this case only if he shows imminent danger related to his claims. 28 U.S.C. §

1915(g). 1




        1
          Under 28 U.S.C. § 1915(g), a federal civil action by a prisoner seeking to proceed in forma pauperis must
prepay the filing fee if he:
         has on 3 or more occasions, while incarcerated or detained in any facility, brought an action or
         appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under
         imminent danger of serious physical injury.
28 U.S.C. § 1915(g).


Case 7:18-cv-00334-NKM-JCH Document 8 Filed 11/20/18 Page 1 of 5 Pageid#: 84
         “Courts have held that the imminent danger exception to § 1915(g)’s ‘three strikes’ rule

must be construed narrowly and applied only for ‘genuine emergencies,’ where ‘time is pressing’

and ‘a threat . . . is real and proximate’ to the alleged official misconduct.” Springer v. Day, No.

7:16cv00261, 2016 WL 3248601, at *1 (W.D. Va. June 13, 2016) (quoting Lewis v. Sullivan,

279 F.3d 526, 531 (7th Cir. 2002)). “A court may challenge a Plaintiff’s allegation of imminent

danger. Considering the large number of Plaintiff’s filings, . . . and the resources needed to

decipher Plaintiff’s Complaints, it is appropriate for the Court to examine the ‘reasonableness

and necessity of permitting further unrestrained use of the right of free access to the courts by

this litigant.” Brown v. City of Phila., Nos. 05-4160, 06-2496, 06-5408, 08-3369, 2009 WL

1011966, at *1 (E.D. Pa. Apr. 14, 2009) (quoting In re Francis Lee Jenkins, No. 88-0068, slip

op. at 2 (E.D. Pa. Feb 5, 1988)), aff’d, 331 F. App’x 898 (3d Cir. 2009). Consequently, an

inquiry into the allegation is needed to determine whether the complaint is subject to dismissal

pursuant to 28 U.S.C. § 1915(g). Plaintiff bears the burden of showing imminent danger because

the record already establishes Plaintiff’s numerous strikes. Id., 2009 WL 1011966, at *10.

         After reviewing Plaintiff’s submissions in this civil action and construing the complaint

in Plaintiff’s favor, I find no (1) imminent danger, or (2) constitutional claim 2 in the complaint.

Plaintiff alleges that he is in imminent danger because of a serious phobia of the types of dogs

kept at the prison. 3 He avers that Red Onion State Prison previously did not have dogs, but

officers now bring dogs into the yard every day, and he has suffered PTSD flashbacks, “bloody

thoughts” of being attacked, worry, stress, depression, and nightmares. He also states that the

         2
           Plaintiff created a specific section in his complaint detailing why his fear of dogs satisfies the
requirements of the imminent danger exception. Meanwhile, his complaint lists other alleged constitutional
violations in his four underlying claims:
         (1) denial of medical care to treat his fear of dogs (after refusing prescribed medication on two occasions);
         (2) failure to provide a transfer;
         (3) forcing him into the re-entry program; and
         (4) refusal to correct good-time credit losses.
None of the other claims implicate imminent danger of a serious physical injury.
         3
           Plaintiff asserts that he loves most dogs; however, as a child, he was attacked by a German Shepard and a
Doberman Pinscher.
                                                          2

Case 7:18-cv-00334-NKM-JCH Document 8 Filed 11/20/18 Page 2 of 5 Pageid#: 85
dogs’ handlers play mean pranks by having the dogs bark, jump, and lunge at offenders. He

feels he cannot leave his cell-block, which he greatly dislikes, to participate in “re-entry” because

of the presence of dogs in the re-entry pods. Therefore, he argues, his rights are violated because

he should not be subjected to such trauma.

       Allegations of psychological harm that do not result in imminent danger of serious

physical injury are insufficient as a matter of law under the three strikes statute to qualify for the

imminent danger exception. Sanders v. Melvin, 873 F.3d 957, 959-60 (7th Cir. 2017) (“Mental

deterioration, however, is a psychological rather than a physical problem. Physical problems can

cause psychological ones, and the reverse, but the statute supposes that it is possible to

distinguish them. A claim of long-term psychological deterioration is on the psychological side

of the line. Prisoners facing long-term psychological problems can save up during that long term

and pay the filing fee.”); but see Wallace v. Baldwin, 895 F.3d 481, 485 (7th Cir. 2018) (finding

imminent danger when plaintiff alleged that prolonged segregation predisposed him to self-harm

because he had a history of mental illness and attempted self-harm).

       Plaintiff cannot satisfy the imminent danger exception. Plaintiff has not alleged that

correctional officer dog handlers have threatened him, that dogs have previously attacked him, or

that there is some plan to have him attacked by dogs. Further, he has not alleged that he is in

imminent danger of serious physical injury because of dog-related psychological harm.

       Regardless, Plaintiff cannot satisfy the imminent danger exception because his conditions

of confinement allegations do not state an actionable claim under § 1983. In general,

       A prison official’s duty under the Eighth Amendment is to ensure ‘reasonable
       safety,’ a standard that incorporates due regard for prison officials’ unenviable
       task of keeping dangerous men in safe custody under humane conditions.
       Whether one puts it in terms of duty or deliberate indifference, prison officials
       who act reasonably cannot be found liable under the Cruel and Unusual
       Punishments Clause.



                                                  3

Case 7:18-cv-00334-NKM-JCH Document 8 Filed 11/20/18 Page 3 of 5 Pageid#: 86
Farmer v. Brennan, 511 U.S. 825, 844-45 (1994) (internal quotation marks and citations

omitted). The United States District Court for the Northern District of Iowa reviewed a

complaint similar to Plaintiff’s: “[t]he plaintiff has no right to incarceration in a prison of his

choice, that is, a prison without dogs.” Kimbrough v. Fort Dodge Corr. Facility, No. C13-3005-

MWB, 2013 WL 4670277, at *4 (N.D. Iowa, Aug. 30, 2013) (citing Olim v. Wakinekona, 461

U.S. 238, 245 (1983)). The district court continued:

        In addition, the plaintiff’s generalized fear of harm that might occur as a result of
        having dogs within the prison does not give rise to a sufficiently substantial risk
        of serious harm; the conditions of the plaintiff’s confinement are not sufficiently
        serious to establish an Eighth Amendment claim, that is, they do not present an
        extreme risk that results in the denial of the minimal civilized measure of life’s
        necessities. The plaintiff’s fear of dogs is essentially no different than an inmate’s
        generalized fear of being assaulted by another individual while confined. Those
        types of fear are not enough to establish a constitutional violation.

Id. “Because the use of dogs within a prison strikes the court as a reasonable means to ensure the

safety of all inmates, the defendants cannot be held liable.” Id. 4

        I agree. First, Plaintiff is not entitled to incarceration in a prison or cell-block without

dogs. Second, Plaintiff’s alleged deprivation is not sufficiently serious. The presence of dogs

that Plaintiff has feared since childhood does not sustain a constitutional violation; it is a simple

fact of prison-life that inmates may be compulsorily accompanied by guard dogs.

        Plaintiff has three strikes and his complaint fails to demonstrate imminent danger.

Accordingly, I will dismiss the complaint without prejudice pursuant to § 1915(g). An

appropriate order will issue this day. The clerk will mail Plaintiff a copy of that order and this

memorandum opinion.




        4
           Plaintiff acknowledges as much. He concedes that prison officials have introduced dogs to the prison to
alleviate security and safety issues.
                                                         4

Case 7:18-cv-00334-NKM-JCH Document 8 Filed 11/20/18 Page 4 of 5 Pageid#: 87
                   20th day of November, 2018.
      ENTER: This _____




                                         5

Case 7:18-cv-00334-NKM-JCH Document 8 Filed 11/20/18 Page 5 of 5 Pageid#: 88
